United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 00-1988
            ___________

Kansas Bankers Surety Company,          *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
First Premier Bank, N.A.;               *
T. Denny Sanford,                       *
                                        *
                  Appellants.           *

            __________                      Appeals from the United States
                                            District Court for the District of
            No. 00-2111                     South Dakota.
            __________
                                               [UNPUBLISHED]
Kansas Bankers Surety Company,          *
                                        *
                  Appellant,            *
                                        *
      v.                                *
                                        *
First Premier Bank, N.A.;               *
T. Denny Sanford,                       *
                                        *
                  Appellees.            *
                                   ___________

                              Submitted: December 11, 2000

                                  Filed: December 19, 2000
                                     ___________

Before LOKEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       First Premier Bank, N.A. obtained directors and officers insurance from Kansas
Bankers Surety Company. After First Premier's chief executive officer, T. Denny
Sanford, was sued in South Dakota state court, Kansas Bankers brought this
declaratory judgment action asserting it had no duty to defend Sanford. Kansas
Bankers and First Premier filed opposing motions for summary judgment, and the
district court granted Kansas Bankers's motion. Applying South Dakota law, the
district court concluded Kansas Bankers had no duty to defend because the claims
against Sanford in the state-court action fall outside policy coverage under the personal
profit exclusion. The district court found no need to decide the issue of whether First
Premier and Sanford complied with the policy's notice provisions, and declined to
award attorney's fees or costs. First Premier and Sanford appeal asserting all of their
claims did not fall within the personal profit exclusion, and Kansas Bankers cross-
appeals on the notice issue. Having carefully considered the record, we affirm this
diversity case on the basis of the district court's memorandum opinion and order. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-